Citation Nr: 1539647	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-02 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and a bipolar disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from September 1971 to December 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for PTSD and a bipolar disorder.

The Veteran was scheduled to testify at a hearing before a Veterans Law Judge at the RO in July 2015 but cancelled the hearing and did not request that it be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.  38 C.F.R. § 20.700 (2015).

The Veteran's claim for service connection for PTSD is construed as encompassing all diagnosed psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (noting that when a veteran claims service connection the claim is not limited to specific diagnosis but encompasses the underlying disability).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA outpatient records include diagnoses of PTSD and bipolar disorder on March 8, 2010.  A dysthymic disorder was noted on April 13, 2011 and, on April 15, 2011, the Veteran's psychiatric diagnoses included PTSD, a dysthymic disorder, an anxiety disorder, not otherwise specified, and polysubstance abuse in remission.  PTSD and polysubstance abuse were noted on July 8, 2011.

In May and July 2010 statements, the Veteran reported that, in October 1971, while assigned to Platoon 191 at Parris Island, South Carolina, Marine Corp Induction Center, the physical training drill instructor was very hard on recruits.  During physical training, a service member passed out and died because of the drill instructor's treatment.  In July 2010, the Veteran noted that his cousins, R.G., and W.W., were present when the recruit died.  He said that the recruit collapsed and someone threw water on him but it was too late.  In his November 2010 notice of disagreement, the Veteran said that the service member died during the first phase of boot camp and he did not know the individual's name.

In a September 2010 memorandum, the RO found a lack of information needed to verify the Veteran's alleged stressor.  The RO noted that the Joint Services Records Research Center (JSRRC) did not research records in an attempt to verify stressors that reportedly occurred during service in the Marine Corps.

However, despite the assertions made by the appellant concerning stressors that he may have witnessed, further development of the claim by VA has not taken place.  For example, VA has not gone contacted the Marine Corps to attempt verification of the claimed stressor.  Such development should be conducted on remand. 

Recent medical records regarding the Veteran's treatment at the VA Outpatient Clinic (OPC) in Dayton, dated since July 2011, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact Headquarters Marine Corps and determine whether any individual may have died while at boot camp or during training at the same time that the appellant was at boot camp or shortly thereafter.  Any information obtained should be included in the claims file for review.  

2. Obtain all medical records regarding the Veteran's treatment at the VA OPC in Dayton, dated since July 2011, and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. After completing the above development, schedule the Veteran for a VA examination to determine whether any current psychiatric disability, including PTSD and bipolar disorder, is related to a disease or injury in service, including witnessing a recruit's reported death during boot camp.  The examiner should note that the claims folder was reviewed. 

a. For each diagnosed psychiatric disability, including the previously diagnosed bipolar disorder, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that it had its onset in service, is related to his reported in-service stressor (of witnessing a service member's death during boot camp), or is otherwise the result of a disease or injury in service. 

b. If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors supporting the diagnosis. 

c. In formulating the requested opinions, the examiner should specifically acknowledge and discuss the documented diagnoses of a bipolar disorder, and dysthymic and anxiety disorders.

d. The examiner should provide reasons for these opinions.

e. The examiner must account for the Veteran's report of symptoms apparently beginning in approximately 1973.  If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.  The absence of supporting records is not, standing alone, sufficient reason to reject the Veteran's reports.

f. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4. If any claim on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




